 1                                                                       The Honorable Richard A. Jones
 2
 3
 4
 5
 6
                            UNITED STATES DISTRICT COURT FOR THE
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8
 9    UNITED STATES OF AMERICA,                                     NO. CR18-92RAJ
10                             Plaintiff,
11
                                                                    ORDER GRANTING GOVERNMENT’S
12                        v.
                                                                    MOTION FOR LEAVE TO DISMISS
13    BERNARD ROSS HANSEN and                                       COUNTS 17 AND 18 OF INDICTMENT
14    DIANE RENEE ERDMANN,

15
                                Defendants.
16
17          THE COURT, having considered the Government’s Motion for Leave to Dismiss
18 Counts 17 and 18 of the Indictment, and pursuant to Fed. R. Crim. P. 48,
19       IT IS HEREBY ORDERED that the motion (Dkt. # 278) is GRANTED. Counts 17
20 and 18 of the Indictment are hereby DISMISSED.
21
22          DATED this 2nd day of July, 2021.
23
24
25
                                                                A
                                                                The Honorable Richard A. Jones
26                                                              United States District Judge
27
28

     ORDER GRANTING MOTION TO DISMISS                                              UNITED STATES ATTORNEY
                                                                                  700 STEWART STREET, SUITE 5220
     COUNTS 17 AND 18 OF INDICTMENT
                                                                                    SEATTLE, WASHINGTON 98101
     (U.S. v. Bernard Ross Hansen, et al. / CR18-0092RAJ) - 1                             (206) 553-7970
